Name: Decision No 1/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 12 October 1998 adopting the terms and conditions for the participation of the Republic of Hungary in Community programmes in the fields of health and social policy
 Type: Decision
 Subject Matter: health;  Europe;  European construction;  social affairs;  rights and freedoms
 Date Published: 1998-11-04

 Avis juridique important|21998D1104(01)Decision No 1/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 12 October 1998 adopting the terms and conditions for the participation of the Republic of Hungary in Community programmes in the fields of health and social policy Official Journal L 295 , 04/11/1998 P. 0040 - 0042DECISION No 1/98 OF THE ASSOCIATION COUNCIL BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND THE REPUBLIC OF HUNGARY, OF THE OTHER PART of 12 October 1998 adopting the terms and conditions for the participation of the Republic of Hungary in Community programmes in the fields of health and social policy (98/616/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (2), concerning Hungary's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas, according to Article 1 of the said Additional Protocol, Hungary may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the fields of health and social policy;Whereas, according to Article 2 of the said Additional Protocol, the terms and conditions for the participation of Hungary in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Hungary shall participate in the European Community programmes on health promotion, combating cancer, prevention of AIDS and other communicable diseases, drug dependence and equal opportunities for men and women according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply until 31 December 2000.Article 3 This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 12 October 1998.For the Association CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 347, 31. 12. 1993, p. 2.(2) OJ L 317, 30. 12. 1995, p. 30.ANNEX I Terms and conditions for the participation of the Republic of Hungary in the programmes on health promotion, combating cancer, prevention of AIDS and other communicable diseases, drug dependence and equal opportunities for men and women 1. Hungary will participate in all activities of the health promotion, combating cancer, prevention of AIDS and other communicable diseases, drug dependence and equal opportunities for men and women programmes (hereinafter called 'the Programmes`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and deadlines as defined in Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in public health (1996-2000) (1), and in particular Article 6(2) thereof, Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996-2000) (2), and in particular Article 6(2) thereof, Decision No 647/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on the prevention of AIDS and certain other communicable diseases within the framework for action in the field of public health (1996-2000) (3), and in particular Article 6(2) thereof, Decision No 102/97/EC of the European Parliament and of the Council of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996-2000) (4), and in particular Article 6(2) thereof and Council Decision 95/593/EC of 22 December 1995 on a medium-term Community action programme on equal opportunities for men and women (1996-2000) (5), and in particular Article 6(1) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Hungary will be as far as possible in conformity with those prevailing in the Member States of the Community.3. To ensure the Community dimension of the Programmes, transnational projects and activities proposed by Hungary will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the Programmes, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the Programmes.4. Hungary will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the Programmes (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Hungary will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the Programmes moving between Hungary and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the Decisions concerning health promotion, combating cancer, prevention of AIDS and other communicable diseases, drug dependence and equal opportunities for men and women (Articles 7, 7, 7, 7 and 11 respectively), the participation of Hungary in the Programmes will be continuously monitored on a partnership basis involving Hungary and the Commission of the European Communities. Hungary will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on health promotion, Article 5 of the Decision on combating cancer, Article 5 of the Decision on prevention of AIDS and other communicable diseases, Article 5 of the Decision on drug dependence and Article 9 of the Decision on equal opportunities for men and women, Hungary will be invited to any coordination meeting on any question concerning the implementation of this Decision prior to the regular meetings of the Programme Committees. The Commission will inform Hungary about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the Programmes will be one of the official languages of the Community.(1) OJ L 95, 16. 4. 1996, p. 1.(2) OJ L 95, 16. 4. 1996, p. 9.(3) OJ L 95, 16. 4. 1996, p. 16.(4) OJ L 19, 22. 1. 1997, p. 25.(5) OJ L 335, 30. 12. 1995, p. 37.ANNEX II Financial contribution of the Republic of Hungary to health promotion, combating cancer, prevention of AIDS and other communicable diseases, drug dependence and equal opportunities for men and women 1. The financial contribution of Hungary will cover:- financial support from the Programmes to Hungarian participants,- supplementary costs of an administrative nature related to the management of the Programmes by the Commission stemming from Hungary's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the Programmes by the Hungarian beneficiaries will not exceed the contribution paid by Hungary, after deduction of the supplementary administrative costs.Should the contribution paid by Hungary to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Hungarian beneficiaries from the Programmes, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the Programmes come to an end, the corresponding amount will be reimbursed to Hungary.3. Health promotion Hungary's annual contribution will be of ECU 92 621 from 1998. From this sum, an amount of ECU 6 321 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from Hungary's participation.4. Combating cancer Hungary's annual contribution will be of ECU 167 476 from 1998. From this sum, an amount of ECU 10 956 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from Hungary's participation.5. Preventation of AIDS and other communicable diseases Hungary's annual contribution will be of ECU 128 828 from 1998. From this sum, an amount of ECU 8 429 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from Hungary's participation.6. Drug dependence Hungary's annual contribution will be of ECU 64 414 from 1998. From this sum, an amount of ECU 4 214 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from Hungary's participation.7. Equal opportunities for men and women Hungary's annual contribution will be of ECU 109 170 from 1998. From this sum, an amount of ECU 7 142 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from Hungary's participation.8. The financial regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of Hungary.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to Hungary a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Hungary will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Hungary on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 percentage points.9. Hungary will pay the supplementary costs of an administrative nature referred to in paragraphs 3, 4, 5, 6 and 7 from its national budget.10. Hungary will pay 50 % of the remaining cost of its participation from its national budget.Subject to regular PHARE programming procedures, the remaining 50 % will be paid from Hungary's annual PHARE allocation.